                      Case 20-12456-JTD           Doc 131     Filed 10/15/20       Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                                  )
     In re:                                                       ) Chapter 11
                                                                  )
     RTI HOLDING COMPANY LLC, et al.,                             ) Case No. 20-12456 (JTD)
                                                                  ) (Jointly Administered)
                                       Debtors.                   )
                                                                  )

              MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF JAMIE W. OLINTO

       Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac vice of
Jamie W. Olinto of Adams and Reese LLP to represent St. John & Partners Advertising and Public Relations, Inc.
in this case.

Dated: October 15, 2020                                /s/ Michael S. Neiburg
                                                       Michael S. Neiburg (No. 5275)
                                                       Young Conaway Stargatt & Taylor, LLP
                                                       Rodney Square, 1000 North King Street
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 571-6600
                                                       Email: mneiburg@ycst.com


                    CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted, practicing,
and in good standing as a member of the Bar of the State of Florida and submit to the disciplinary jurisdiction of
this Court for any alleged misconduct which occurs in the preparation or course of this action. I also certify that I
am generally familiar with this Court’s Local Rules and with the Standing Order for District Court Fund, effective
September 1, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of the Court for the
District Court.

Dated: October 15, 2020                                /s/ Jamie W. Olinto
                                                       Jamie W. Olinto
                                                       Adams and Reese LLP
                                                       501 Riverside Avenue, Suite 601
                                                       Jacksonville, Florida 32202
                                                       Telephone: (904) 355-1700
                                                       Email: jamie.olinto@arlaw.com

                                           ORDER GRANTING MOTION

      IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.




                                                                   JOHN T. DORSEY
               Dated: October 15th, 2020                           UNITED STATES BANKRUPTCY JUDGE
               Wilmington, Delaware
